Opinion by
Ervin, J.,
In this unemployment compensation case the appellant was denied compensation by the bureau, referee and board under §402(b) (1) of the Unemployment Compensation Law, 43 PS §802(b) (1), when he volun*631tarily terminated Ms employment because he was dissatisfied with wages and working conditions.
Appellant was employed as a maintenance man for a retail store at a weekly salary of $65.00. He stated that it took more time than a regular eight-hour day to maintain the premises and that he was unable to satisfy the employer with his work. There was a conflict in the testimony submitted by the employer and the appellant as to whether the appellant was to have a helper working with him on the job. The employer testified that the appellant refused to have anyone assist him, whereas the appellant testified that he was promised a helper but was not given one. The board resolved the question of credibility in favor of the employer. The record is sufficient to sustain the board’s finding and its decision is therefore binding upon us.
Decision affirmed.